        Case 3:17-cr-00533-EMC Document 635 Filed 04/22/19 Page 1 of 3




   LAW OFFICE OF
 1 ERICK L. GUZMAN
 2 Cal. Bar
         th
            No. 244391
   740 4 St.
 3 Santa Rosa, California, 95404
   T: 707.595.4474; F: 707.540.6298
 4 E: elg@guzmanlaw.org
 5
   Attorney for Defendant
 6 Damien Cesena
 7
                                UNITED STATES DISTRICT COURT
 8
                              NORTHERN DISTRICT OF CALIFORNIA
 9
                                    SAN FRANCISCO DIVISION
10
     UNITED STATES OF AMERICA,                            CASE NO. CR-17-0533-8-EMC
11
                Plaintiff,                                STIPULATION AND [PROPOSED] ORDER
12                                                        MODIFYING CONDITIONS OF PRE-TRIAL
           v.                                             RELEASE
13
     NELSON, et al.,
14
                Defendants.
15
16
            Mr. Cesena’s conditions of pre-trial release limit his travel to the Northern District of
17
     California. During the roughly eighteen months that Mr. Cesena has been on pre-trial
18

19 release, he has had reason to travel to the Eastern District (e.g. to attend a meeting in
20 Sacramento at the administrative office that licenses roofing contractors; attend one of his
21 son’s basketball tournaments; etc.).
22
            Counsel for Mr. Cesena has reached out to his pre-trial services officer regarding a
23
     more permanent modification that would allow Mr. Cesena to travel to the Eastern District,
24
     but only with the permission of, and at the direction of, pre-trial services. The benefit to all
25
26 parties would be obviating the need to file a formal modification every time a temporary
27 modification was sought.

28
                                                                                   Case No. CR-17-0533-8-EMC
        Case 3:17-cr-00533-EMC Document 635 Filed 04/22/19 Page 2 of 3




            Mr. Cesena’s pre-trial officer—Joshua Libby--stated he had no objection to this
 1
 2 modification.
 3          Counsel for Mr. Cesena reached out to the Government, and the Government does

 4 not object to this request.
 5
            Based on the above, the parties request that the Mr. Cesena’s conditions of pre-trial
 6
     release be temporarily modified such that, at the direction, and with the permission of pre-
 7
     trial services, he be allowed to travel to the Eastern District of California
 8
 9
     DATED: April 9, 2019                        Respectfully submitted,
10
11
12                                                By

13
14                                                     Erick L. Guzman
                                                       Attorney for Damien Cesena
15
16 DATED: April 9, 2019                                /s/
                                                       Kevin Barry
17                                                     Assistant United States Attorney
18

19
20
21
22
23
24
25
26
27

28
                                                     2                               Case No. CR-17-0533-8-EMC
                                                                                                              .
        Case 3:17-cr-00533-EMC Document 635 Filed 04/22/19 Page 3 of 3




 1
 2
 3
 4                                    [PROPOSED ORDER]
 5
            Mr. Cesena’s pre-trial release conditions will be modified to allow him to travel to
 6
 7 the Eastern District of California only with the permission of, and at the direction of, pre-
 8 trial services.
 9
10
                                                        IT IS SO ORDERED.
11
     Dated: April 22, 2019
12                                                      _________________________
13                                                      HON. SALLIE KIM
                                                        United States Magistrate Judge
14
15
16
17
18

19
20
21
22
23
24
25
26
27

28
                                                 3                            Case No. CR-17-0533-8-EMC
                                                                                                       .
